         Case 1:19-cv-10023-KPF Document 218 Filed 11/23/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 PETRÓLEOS DE VENEZUELA, S.A., PDVSA
 PETRÓLEO, S.A., and PDV HOLDING, INC.,

        Plaintiffs and Counterclaim Defendants,
                                                            No. 19 Civ. 10023 (KPF)
        - against -

 MUFG UNION BANK, N.A. and GLAS
 AMERICAS LLC,

        Defendants and Counterclaim Plaintiffs.


         [PROPOSED] AMENDMENT TO STIPULATED CONFIDENTIALITY
                  AGREEMENT AND PROTECTIVE ORDER

                 WHEREAS, Plaintiffs and Counterclaim Defendants Petróleos De Venezuela,

S.A., PDVSA Petróleo, S.A., and PDV Holding, Inc. and Defendants and Counterclaim Plaintiffs

MUFG Union Bank, N.A. (the “Trustee”) and GLAS Americas LLC (the “Collateral Agent”;

collectively, the “Parties)” entered into a Stipulated Confidentiality Agreement and Protective

Order (“Protective Order”), which was so-ordered by this Court on February 10, 2020 (ECF No.

53);

                 WHEREAS, the Protective Order provides for amendment by agreement of the

parties and further order of the Court as necessary to allow for the continued protection and use

of information subject to any applicable privileges or protections; and

                 WHEREAS, the Parties, through counsel, wish to amend the Protective Order to

protect confidential information that may be disclosed in connection with the Trustee and

Collateral Agent’s motion for entry of a judgment and for fees and expenses (the “Fee

Application”);
         Case 1:19-cv-10023-KPF Document 218 Filed 11/23/20 Page 2 of 3




              IT IS HEREBY STIPULATED AND AGREED that all materials filed or served

in connection with the Fee Application (including any further submissions in opposition or in

support) shall be deemed “Discovery Materials” for all purposes under the Protective Order.

Accordingly, and without limiting the foregoing, such materials may be designated Confidential

or Attorneys’ Eyes Only in accordance with the Protective Order.

Dated: New York, New York
       November 23, 2020

 PAUL, WEISS, RIFKIND,                             LATHAM & WATKINS LLP
  WHARTON & GARRISON LLP

 By:     s/ Jonathan H. Hurwitz                    By:     s/Christopher J. Clark
       Walter Rieman                                     Christopher J. Clark
       William A. Clareman                               Matthew S. Salerno
       Roberto J. Gonzalez                               Sean H. McMahon
       Jonathan H. Hurwitz
       Shane D. Avidan                             885 Third Avenue
       Zachary B. Kaye                             New York, New York 10022
                                                   Telephone: 212-906-1200
 1285 Avenue of the Americas                       chris.clark@lw.com
 New York, New York 10019-6064                     matthew.salerno@lw.com
 Telephone: 212-373-3000                           sean.mcmahon@lw.com
 wrieman@paulweiss.com
 wclareman@paulweiss.com
 jhurwitz@paulweiss.com
 savidan@paulweiss.com
 zkaye@paulweiss.com

 2001 K Street, NW
 Washington, DC 20006-1047
 Telephone: 202-223-7300
 rgonzalez@paulweiss.com

     Attorneys for Defendants and Counterclaim Plaintiffs MUFG Union Bank, N.A. and GLAS
      Americas LLC, in their respective capacities as Trustee and Collateral Agent, under the
   Indenture dated October 27, 2016, and the Pledge and Security Agreement dated October 28,
                     2016, governing PDVSA’s Senior Secured Notes due 2020




                                               2
        Case 1:19-cv-10023-KPF Document 218 Filed 11/23/20 Page 3 of 3




PAUL HASTINGS LLP                                 WILLKIE FARR & GALLAGHER LLP

By:   /s Kurt W. Hansson                          By:   /s Tariq Mundiya
      Kurt W. Hansson                                   Tariq Mundiya
      James R. Bliss                                    Jeffrey B. Korn
      James B. Worthington                              Michael J. Gottlieb

200 Park Avenue                                   787 Seventh Avenue
New York, New York 10166                          New York, New York 10019
(212) 318-6000                                    (212) 728-8000
kurthansson@paulhastings.com                      tmundiya@willkie.com
jamesbliss@paulhastings.com                       jkorn@willkie.com
jamesworthington@paulhastings.com
                                                  1875 K Street NW
                                                  Washington DC 20006
Attorneys for Plaintiffs and Counterclaim         (202) 303-1442
Defendants Petróleos de Venezuela, S.A. and       mgottlieb@willkie.com
PDVSA Petróleo, S.A.
                                                  Attorneys for Plaintiff and Counterclaim
                                                  Defendant PDV Holding, Inc.




SO ORDERED:


____________________________________
      KATHERINE POLK FAILLA
       United States District Judge

Dated: New York, New York

      November , 2020




                                              3
